RECOMMENDED FOR FULL-TEXT PUBLICATION
                                 Pursuant to Sixth Circuit Rule 206
                                        File Name: 08a0193p.06

                     UNITED STATES COURT OF APPEALS
                                    FOR THE SIXTH CIRCUIT
                                      _________________


                                                     X
                               Plaintiff-Appellee, -
 UNITED STATES OF AMERICA,
                                                      -
                                                      -
                                                      -
                                                         No. 07-5632
          v.
                                                      ,
                                                       >
 WILLIAM MICHAEL BULLOCK,                             -
                            Defendant-Appellant. -
                                                     N
                     Appeal from the United States District Court
                    for the Eastern District of Kentucky at London.
                  No. 06-00129—Karen K. Caldwell, District Judge.
                                     Submitted: April 25, 2008
                                Decided and Filed: May 22, 2008
                 Before: SUHRHEINRICH, CLAY, and COOK, Circuit Judges.
                                        _________________
                                             COUNSEL
ON BRIEF: Douglas G. Benge, JENSEN, CESSNA & BENGE, London, Kentucky, for Appellant.
Brandon W. Marshall, Charles P. Wisdom, Jr., ASSISTANT UNITED STATES ATTORNEYS,
Lexington, Kentucky, for Appellee.
                                        _________________
                                            OPINION
                                        _________________
        CLAY, Circuit Judge. Defendant William Michael Bullock (“Bullock”) appeals the 18
month sentence imposed by the district court following his guilty plea to possession of a firearm
while subject to a domestic violence order, in violation of 18 U.S.C. § 922(g)(8) (2000), on the basis
of the district court’s alleged miscalculation of the advisory United States Sentencing Guidelines
(the “Guidelines”) range. In particular, Bullock challenges the district court’s application of a four-
point offense level enhancement under § 2K2.1(b)(6) of the Guidelines. For the reasons that follow,
we AFFIRM the sentence imposed by the district court.
                                        I. BACKGROUND
        On October 18, 2006, the Sheriff’s Office of Pulaski County, Kentucky received complaints
that Bullock had, earlier that day, made threatening telephone calls to the offices of several public
officials, including United States Congressman Harold “Hal” Rogers, Pulaski County Circuit Court
Judge David Trapp, and Pulaski County Circuit Court Clerk George Flynn. According to the


                                                  1
No. 07-5632                      United States v. Bullock                                                  Page 2


complaints, Bullock stated that he was going to “get rid of” these officials. Relying on these
complaints, the Sheriff’s officers obtained an arrest warrant for Bullock.
        When the Sheriff’s officers arrived at Bullock’s residence, a camper located behind his ex-
wife’s home, they found Bullock alone in the residence with a semi-automatic Norinko, SKS Model,
7.62 x 39 caliber rifle in plain view. Bullock acknowledged his ownership of the rifle and informed
the officers that they could take the weapon. The officers then seized the firearm and arrested
Bullock on state charges of “intimidating a judicial officer” and “terroristic threatening.” These
state charges against Bullock were subsequently dismissed.
       Further investigation by agents in the United States Bureau of Alcohol, Tobacco, and
Firearms revealed that Bullock was subject to a domestic violence order, filed May 3, 2006, in
Pulaski County Family Court. The domestic violence order had not been rescinded and was
scheduled to remain in effect until May 2, 2009.
       Based on these facts, on October 24, 2006, Bullock was charged in the United States District
Court for the Eastern District of Kentucky with possession of a firearm while subject to a domestic
violence order, in violation of 18 U.S.C. § 922(g)(8). Bullock was subsequently convicted of this
charge pursuant to a guilty plea.
         On May 14, 2007, the district court held Bullock’s sentencing hearing. The district court
first considered Bullock’s objections to the Presentence Investigation Report (PSR), which had been
prepared by the United States Probation Office. The PSR indicated that the proper Guidelines range
recommended for Bullock was 18 to 24 months. This Guidelines calculation was based on Bullock
having a total offense level of 15 with a criminal history category of I. The PSR computed the total
offense level by starting with a base offense level of 14, pursuant to U.S.S.G. § 2K2.1(a)(6)(A),
adding four levels, pursuant to U.S.S.G. § 2K2.1(b)(6), for Bullock’s possession of a firearm which
had the potential to facilitate another felony offense, and then subtracting three levels, pursuant to
U.S.S.G. § 3E1.1(a)-(b), for Bullock’s acceptance of responsibility.1 While Bullock conceded that
§ 2K2.1(a)(6) provided the appropriate base offense level, Bullock objected to the PSR’s application
of the § 2K2.1(b)(6) four-level enhancement based      on the concern that “theoretically all firearms
have the potential to facilitate a felony offense.”2 J.A. at 23. The district court overruled this
objection, stating:
        [I]n looking at the characteristics of this defendant, particularly the characteristics
        that led to his [domestic violence order] being entered against him, and consistent
        with the commentary to the guideline, the Court finds that there is the potential for
        this firearm to be used in the commission of another crime. Again, for the reasons
        elaborated by the Probation Officer, that objection will be overruled.
J.A. at 23. Adopting the PSR in full, the district court found the advisory Guidelines range for
Bullock to be 18 to 24 months.
        After determining the advisory Guidelines range, the district court invited Bullock to speak
to “any particular factors [he] would have the [c]ourt consider with respect to” 18 U.S.C. § 3553(a).
J.A. at 24. Bullock then requested that the court sentence him at the lower end of the Guidelines


        1
          As Bullock was sentenced using the 2006 edition of the United States Sentencing Guidelines Manual, all
references to the Guidelines in this opinion are to the 2006 version.
        2
         Under Bullock’s proposed calculation, his base offense level would be 11 and his criminal history category
would remain I. This calculation produces an advisory Guidelines sentencing range of 8 to 14 months. See U.S.S.G.
Sentencing Table (2006).
No. 07-5632                  United States v. Bullock                                           Page 3


range. Upon hearing from the government, the district court followed Bullock’s request and
sentenced him to 18 months imprisonment. The district judge explained that she found this sentence
“sufficient but not greater than necessary to comply with the sentencing objectives of” § 3553(a).
       On May 17, 2007, Bullock filed this timely appeal.
                                         II. DISCUSSION
        On appeal, Bullock contends that, by adding four points to his base offense level pursuant
to U.S.S.G. § 2K2.1(b)(6), the district court engaged in “double counting” because all firearms by
definition are capable of facilitating another felony offense. We find this argument to be completely
without merit and accordingly affirm the sentence imposed by the district court.
A. Standard of Review
         Post-Booker and Gall, we continue to review a district court’s calculation of the advisory
sentencing Guidelines as part of our obligation to determine whether the district court imposed a
sentence that is procedurally unreasonable. See Gall v. United States, 128 S. Ct. 586, 597 (2007)
(directing appellate courts to “ensure that the district court committed no significant procedural
error, such as failing to calculate (or improperly calculating) the Guidelines range”); United States
v. Bolds, 511 F.3d 568, 581 (6th Cir. 2007) (finding that one of the three components of the Court’s
procedural unreasonableness review includes ensuring that the district court “properly calculated
the applicable advisory Guidelines range”); United States v. Lalonde, 509 F.3d 750, 764 n.5 (6th Cir.
2007) (“Because the district court must properly calculate the advisory Guidelines sentencing range
as well as consider the § 3553(a) factors, our review of the district court’s Guidelines range
calculation is most properly viewed as part of our review of the procedural reasonableness of the
sentence.”); United States v. Gale, 468 F.3d 929, 934 (6th Cir. 2006). In doing so, we review the
district court’s factual findings for clear error and its legal conclusions, including its determination
of whether a particular Guidelines enhancement applies, de novo. See Lalonde, 509 F.3d at 763;
United States v. Richardson, 510 F.3d 622, 625 (6th Cir. 2007).
B. Analysis
       Bullock was convicted for violating 18 U.S.C. § 922(g)(8) which prohibits a person who is
subject to a domestic violence restraining order from possessing a firearm. See 18 U.S.C.
§ 922(g)(8). Section 2K2.1(a)(6)(A) of the Guidelines provides a base offense level of 14 for a
defendant who is convicted of unlawful possession of a firearm “if the defendant . . . was a
prohibited person at the time the defendant committed the instant offense.” U.S.S.G.
§ 2K2.1(a)(6)(A). Section 2K2.1(b)(6) further directs:
       If the defendant used or possessed any firearm or ammunition in connection with
       another felony offense; or possessed or transferred any firearm or ammunition with
       knowledge, intent or reason to believe that it would be used or possessed in
       connection with another felony offense, increase by 4 levels. If the resulting offense
       level is less than level 18, increase to level 18.
U.S.S.G. § 2K2.1(b)(6) (emphasis in original). The Official Commentary to the Guidelines provides
guidance as to the appropriate application of § 2K2.1(b)(6):
       (A)     In General – Subsections (b)(6) and (c)(1) apply if the firearm or
               ammunitition facilitated or had the potential of facilitating, another
               felony offense or another offense, respectively.
               ***
No. 07-5632                  United States v. Bullock                                         Page 4


       (C)     Definitions – “Another felony offense”, for purposes of subsection
               (b)(6), means any federal state, or local offense, other than the
               explosive or firearms possession or trafficking offense, punishable by
               imprisonment for a term exceeding one year, regardless of whether
               a criminal charge was brought, or a conviction obtained.
U.S.S.G. § 2K2.1, comment. (n.14). Relying on this guidance, the district court adopted the PSR’s
recommendation to apply the § 2K2.1(b)(6) enhancement when sentencing Bullock.
         Bullock now argues that the application of the § 2K2.1(b)(6) enhancement to his case
amounts to double counting because all firearms have the potential to facilitate another felony
offense. In particular, Bullock contends that his punishment is being increased “for mere possession
of a firearm, which is the entire basis for the underlying offense.” Def. Br. at 9. However, Bullock’s
argument fails to recognize that, by adopting the PSR’s recommendation, the district court was
applying the § 2K2.1(b)(6) enhancement not because of the mere theoretical possibility that the
firearm would be used in some unspecified crime in the future, but rather because of the very real
likelihood that Bullock’s possession of the Norinko, SKS Model, 39 caliber rifle facilitated
Bullock’s threats to “get rid of” several public officials, including a United States Congressman.
        Moreover, in the multiple times that we have considered the application of the § 2K2.1(b)(6)
enhancement, we have never found it to allow for double counting, and we do not do so today.
Section 2K2.1(b)(6) does not advise district judges to punish defendants more severely simply
because they have engaged in conduct – unlawful possession of a firearm – which is already
prohibited by federal law. On the contrary, § 2K2.1(b)(6) is designed to increase the recommended
punishment for those particular defendants whose unlawful firearm possession has created a
heightened risk of violence. See United States v. Burke, 345 F.3d 416, 427 (6th Cir. 2003) (noting
that § 2K2.1(b)(6) “was created in response to a concern about the increased risk of violence when
firearms are used or possessed during the commission of another felony” (quoting United States v.
McDonald, 165 F.3d 1032, 1037 (6th Cir. 1999))). Thus, we have never found that the
§ 2K2.1(b)(6) enhancement can be applied simply because there is a theoretical possibility that the
firearm may be used to commit a felony at some unspecified future time. Rather, a district court can
only apply the enhancement if the government “establish[es], by a preponderance of the evidence,
a nexus between the firearm and an independent felony.” United States v. Burns, 498 F.3d 578, 580
(6th Cir. 2007) (internal citations omitted). While the particular independent felony need not be
charged, see id. at 580 n.2 (citing United States v. Watts, 519 U.S. 148, 157 (1997); United States
v. Corrado, 227 F.3d 528, 542 (6th Cir. 2000)); U.S.S.G. § 2K2.1, comment. (n.14), the felony must
be specifically identifiable in order for the government to demonstrate that “the defendant possessed
or used a gun in connection with” it. Richardson, 510 F.3d at 626; accord Burke, 345 F.3d at 427
(quoting United States v. Hardin, 248 F.3d 489, 495 (6th Cir. 2001)). After the government has
identified a specific felony offense, it must then demonstrate that the defendant used a firearm “in
connection with” that offense by showing that “the weapon facilitated or potentially facilitated the
felonious conduct or emboldened the defendant during the felonious conduct.” United States v.
Carter, 355 F.3d 920, 925 (6th Cir. 2004) (quoting United States v. Sanders, 162 F.3d 396, 404 (6th
Cir. 1998)); accord Burns, 498 F.3d at 580. By enhancing a defendant’s recommended punishment
when the government has made such a showing, § 2K2.1(b)(6) does not double count the
defendant’s unlawful possession of a firearm, but rather reasonably accounts for the increased
danger created by the specific circumstances surrounding the defendant’s unlawful conduct.
         Accordingly, we clarify today that any argument claiming that § 2K2.1(b)(6) permits a
sentencing judge to impermissibly double count the defendant’s unlawful conduct cannot prevail
under our jurisprudence. Furthermore, on de novo review of the record in this case, we find that the
district court did not err in applying the § 2K2.1(b)(6) enhancement to increase Bullock’s base
offense level as part of its calculation of the advisory Guidelines range. While the underlying facts
No. 07-5632                        United States v. Bullock                                                        Page 5


of the case do not show that Bullock used the unlawfully possessed firearm in connection with any
Kentucky offenses that satisfy the § 2K2.1(b)(6) definition of “another felony offense,” the record
clearly demonstrates that Bullock used the firearm in connection with the federal offense of
threatening to kill a United States Congressman.
         Section 2K2.1(b)(6) only applies if the defendant “possessed any firearm or ammunition in
connection with another felony offense.” U.S.S.G. § 2K2.1(b)(6) (emphasis added). As noted
above, the Official Commentary to § 2K2.1(b)(6) explains that “another felony offense” means “any
federal, state, or local offense, other than the explosive or firearms possession or trafficking offense,
punishable by imprisonment for a term exceeding one year.” U.S.S.G. § 2K2.1, comment. (n.14)
(emphasis added). In the instant case, the only Kentucky offense which the PSR indicates that
Bullock’s possession of the firearm facilitated – terroristic   threatening in the third degree – was not
punishable by more than one year of imprisonment.3 Under Kentucky law, terroristic threatening
in the third degree is a Class A misdemeanor. See Ky. Rev. Stat. Ann. § 508.080 (2006). For Class
A misdemeanors, Kentucky law directs that the term of imprisonment imposed “shall not exceed
twelve (12) months.” Ky. Rev. Stat. Ann. § 532.090 (emphasis added). Thus, by definition, the
§ 2K2.1(b)(6) enhancement cannot be applied on account of Bullock’s use of the firearm in
connection with the Kentucky offense of terroristic threatening.
        Nevertheless, while the record may not reflect that Bullock used the unlawfully possessed
firearm in connection with a Kentucky offense that justifies the application of the § 2K2.1(b)(6)
enhancement, it does demonstrate that Bullock possessed the firearm in connection with the clearly
qualifying federal offense of threatening to kill a Member of the United States Congress. Under
federal law, it is a crime, punishable by up to ten years imprisonment, to “threaten[] to assault,
kidnap, or murder, a [Member of Congress] . . . with intent to impede, intimidate or interfere with
[the Member of Congress] while engaged in the performance of official duties, or with intent to
retaliate against such [Member of Congress] on account of the performance of official duties.” 18
U.S.C. § 115(a)(1)(B). In the instant case, Bullock committed such an offense by threatening to “get
rid of” Congressman Rogers. Moreover, he was undoubtedly emboldened in the commission of this
offense by his possession of a semi-automatic rifle, to which he openly admitted ownership when
officers arrived at his home. See Burns, 498 F.3d at 580; Carter, 355 F.3d at 925. In short, the
record adequately demonstrates that Bullock possessed the firearm “in connection with another
felony offense.” U.S.S.G. § 2K2.1(b)(6).
       Accordingly, we hold that the district court did not err in applying the § 2K2.1(b)(6)
enhancement and thus did not miscalculate the applicable advisory Guidelines range in Bullock’s
case. Inasmuch as the district court also appears to have treated the Guidelines as advisory,
considered the arguments presented by Bullock, and weighed the other sentencing factors set forth
in 18 U.S.C. § 3553(a) when sentencing Bullock, we find that the district court imposed a sentence
that was procedurally reasonable. See Gall, 128 S. Ct. at 597; Bolds, 511 F.3d at 581.
                                                III. CONCLUSION
         For the foregoing reasons, the sentence imposed by the district court is AFFIRMED.



         3
           We do not agree with the suggestion, made by the PSR and the government, that Bullock’s threats can be
characterized as “intimidation of a participant in the legal process,” a Class D Kentucky felony punishable by not less
than one year imprisonment. See Ky. Rev. Stat. Ann. §§ 524.040 & 532.060 (2006). Kentucky law defines “intimidating
a participant in the legal process” as using physical force or threats to influence or attempt to influence a participant in
the legal process in certain specified ways. Ky. Rev. Stat. Ann. § 524.040. In the instant case, however, there is no
evidence that Bullock was using or even attempting to use his threats to “get rid of” public officials in order to influence
those officials in any of the ways specified in the statute.